Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County, imposed August 7, 1979, upon his conviction of criminal sale of a controlled substance in the third degree, after a plea of guilty, the sentence being an indeterminate prison term of from two and one-half years to life. Sentence modified, as a matter of discretion in the interest of justice, by adding thereto a provision that it shall be served concurrently with the undischarged term of defendant’s *536Federal sentence. As so modified, sentence affirmed. In our opinion the interest of justice will be served by this modification. Gulotta, J. P., Cohalan, Margett and Martuscello, JJ., concur.